ON MOTION TO REMAND FOR NEW TRIAL
SHARP, Judge.
Appellant filed a notice of appeal from a final judgment. Subsequently it was discovered that the stenographic notes of the trial court proceedings were lost. The parties were unable to agree on a stipulated statement of the proceedings pursuant to Florida Rules of Appellate Procedure 9.200(b)(3). Therefore the final judgment appealed from is vacated and this cause is remanded for a new trial on the merits.
REMANDED.
DAUKSCH, C. J., and ORFINGER, J., concur.